Rubin, J.
(dissenting in part). While I agree that the errors complained of by defendants, to the extent preserved for our review, are not so prejudicial as to warrant a new trial, I do not concur with the majority’s disposition of the apportionment issue. At the outset, plaintiff did not give defendants notice that she intended to rely on the so-called non-delegable duty exemption to CPLR article 16, and it is therefore unnecessary to reach the issue. To the extent that the lack of notice is deemed harmless, contrary to case law, the Court is in agreement that the Court of Appeals opinion in Rangolan v County of Nassau (96 NY2d 42) resolved any doubt that the breach of *324a non-delegable duty is not a statutory exemption from apportionment for "non-economic loss” (CPLR 1601). The point of contention is whether or not CPLR article 16 affords an exemption for the intentional acts of non-party tortfeasors.
To review the pertinent facts, plaintiff seeks damages for injuries sustained in the course of a robbery committed in the apartment building where she resided. It is alleged that defendants Werner Meier and Mautner-Click Corporation— respectively, the owner of the building and its managing agent — failed to take minimal measures to protect the safety of the residents. Specifically, it is charged that defendants’ superintendent propped open the doors leading into the lobby, thus allowing the assailant to gain entry to the premises. Eugene Adger was apprehended by police and confessed to this and similar crimes committed in Greenwich Village in late April and May of 1992.
The jury awarded plaintiff $400,000 for past pain and suffering and $700,000 for future pain and suffering, apportioning liability equally to defendants and to the non-party assailant, Adger. Upon plaintiffs post-trial motion pursuant to CPLR 4404 (a), Supreme Court set aside the apportionment against the assailant on the grounds that defendants breached a nondelegable duty to take minimal safety precautions. The court held that CPLR 1602 (2) (iv) renders article 16 inapplicable to actions involving the breach of a non-delegable duty.
As noted in Roseboro v New York City Tr. Auth. (286 AD2d 222 [decided herewith]), a plaintiff who invokes an exception to apportionment under CPLR article 16 is required to give the defendant notice of the particular exception relied upon by way of amendment to the pleadings (Cole v Mandell Food Stores, 93 NY2d 34, 39). Although plaintiffs amended verified complaint recites that this matter is subject to the exclusions contained in CPLR 1602 (5), (7) and (11), the pleadings were never amended to give defendants notice that plaintiff intended to assert that defendants’ breach of a non-delegable duty constitutes an exception to apportionment of non-economic injuries (CPLR 1602 [2] [iv]). Therefore, this matter is indistinguishable from Morales v County of Nassau (94 NY2d 218, 223-224), and plaintiff was barred from raising the exception for the first time in her post-trial motion to set aside the apportionment against Eugene Adger (CPLR 4404 [a]).
The merits of the non-delegable duty issue, were they to be reached, are governed by the Court of Appeals decision in *325Rangolan v County of Nassau (supra), which is entirely dispositive. In answer to a certified question by the Second Circuit Court of Appeals, the Court held that there is no nondelegable duty exception to apportionment of non-economic injury under article 16, noting (at 48) that “municipalities, landowners and employers, who often owe a non-delegable duty or are vicariously liable for their agents’ actions * * * are precisely the entities that article 16 was designed to protect.” Engrafting an additional basis for exemption, even on public policy grounds, would upset the “careful balance struck by the Legislature” in drafting CPLR article 16 (Morales, supra, at 225).
As to the sufficiency of the evidence that defendants violated their duty to provide minimal safety measures, the incidence of criminal activity in the buildings owned and managed by defendants in the previous two years — seven burglaries and the knifepoint robbery of a tenant as he entered a building — is sufficient to give defendants notice that criminal activity was foreseeable (Jacqueline S. v City of New York, 81 NY2d 288, 294-295 [exact location and type of crime not material to issue of foreseeability]).
The proposition sought to be tested on this appeal is that a defendant charged with negligence that precipitates or facilitates an act of violence cannot obtain the benefit of CPLR article 16 to apportion non-economic damages against a non-party intentional tortfeasor. No such exemption is provided in the statute, and nothing in the Court of Appeals decisions suggests a proclivity to uphold an exemption by implication. To the contrary, the Court has applied the maxim “expressio unius est exclusio alterius” to preclude any basis for exemption not expressly stated by the Legislature (Morales, supra, at 224). The exclusion for “actions requiring proof of intent” does not, on its face, apply to the facts of this matter, in which plaintiff asserted only negligence as the basis for the landlord’s liability. It would require a significant expansion of the statute to encompass acts of intentional tortfeasors who are not parties to the action and whose conduct is not asserted as a basis for relief.
Nor would CPLR 1602 (11) be rendered surplusage by restricting CPLR 1602 (5) to bar apportionment by intentional tortfeasors against negligent tortfeasors, as the majority suggests. CPLR 1602 (11) extends exclusion to “parties found to have acted knowingly or intentionally, and in concert, to cause the acts or failures upon which liability is based” *326(emphasis added). This provision, on its face, applies to actions taken in concert, whether undertaken intentionally or merely knowingly, and is not duplicative of CPLR 1602 (5) as it applies to parties to the action.
That strict construction is to be accorded to exemptions under article 16 is demonstrated by Morales v County of Nassau (94 NY2d 218, supra), in which the trial court had precluded application of article 16 on the ground that the public policy of encouraging strict enforcement of orders of protection in domestic violence cases supersedes application of the statute. The Court of Appeals, however, declined (at 224) “to create an entirely new exemption that is not suggested by the language of the statute or its history.” The Court noted, with approval, the Second Department’s remark that “the County’s negligence stood ‘in stark contrast to the act of intentional and criminal violence committed by [the nonparty assailant]’ ” (supra, at 222). The Court concluded that the legislation reflected “a painstaking balance of interests” including “the burdens to be imposed on innocent plaintiffs as well as a concern that defendants at fault to a small degree were consistently paying a disproportionate share of damages awards, adversely affecting the availability and affordability of liability insurance” (supra, at 224-225).
If a rule against article 16 apportionment for acts of non-party assailants were going to be applied, it would have found obvious application under the facts of Rangolan v County of Nassau (96 NY2d 42, supra), in which the United States District Court for the Eastern District of New York granted judgment to the plaintiff as a matter of law (217 F3d 77, 79). In Rangolan, the County knew that an informant had given testimony against one Steven King. Rangolan’s records contained a warning to segregate- him from King, yet the two inmates were placed in the same dormitory, with the result that King assaulted Rangolan. Thus, the defendant had express knowledge of the threat posed to the plaintiff by King. Furthermore, not only did the County have a duty to safeguard the welfare of plaintiff Rangolan upon its premises, the County also had virtually absolute supervisory control over his assailant. Under similar circumstances, where the premises, the plaintiff and the instrumentality causing injury were all under the defendant’s control, liability has been imposed under the doctrine of res ipsa loquitur (Morris v Lenox Hill Hosp., 232 AD2d 184, affd 90 NY2d 953 for reasons stated below).
In Rangolan (supra), the New York Court of Appeals answered a certified question, holding that CPLR 1602 (2) (iv) *327does not create a non-delegable duty exception that would preclude the County from seeking apportionment against Rangolan’s assailant. While the holding rests upon a narrow ground, the certified question was rather more general. The Second Circuit Court of Appeals posited (at 46) “ ‘whether a tortfeasor such as the County can, in the facts and circumstances of this case, seek to apportion its liability with another tortfeasor such as King pursuant to N. Y. C.P.L.R. 1601, or whether N. Y. C.P.L.R. 1602 (2) (iv) precludes such a defendant from seeking apportionment’ ” (quoting 217 F3d, supra, at 81).
That a rule must be interpreted within the context of its expression is a settled principle of judicial construction. As the Court stated in Matter of Staber v Fidler (65 NY2d 529, 535, quoting Dougherty v. Equitable Life Assur. Socy., 266 NY 71, 88), “ ‘No opinion is an authority beyond the point actually decided, and no judge can write freely if every sentence is to be taken as a rule of law separate from its association.’ ” However, given the broad phrasing of the certified question, it seems highly unlikely that the Court of Appeals would have misled the Second Circuit Court of Appeals by restricting its discussion to the non-delegable duty issue if the statute otherwise provided a blanket exemption against apportionment for the acts of non-party tortfeasors under the rubric of CPLR 1602 (5). It is noteworthy that the Court of Appeals summarized its response to the certified question at the start of the opinion, stating (at 46): “We answer the first part of the question in the affirmative, and thus [sic] the second part in the negative.” While the Court took the opportunity to address the asserted statutory exemption specifically raised by the certified question in Rangolan, its introductory remarks indicate that it considered apportionment to be available “in the facts and circumstances of this case” (id.), and not merely under CPLR 1602 (2) (iv).
To be amenable to apportionment under article 16, a defendant must be no more than 50% liable for a plaintiffs total liability (CPLR 1601 [1]). In Rangolan, the only other tortfeasor is the assailant, King. By ruling-that apportionment is available under the circumstances presented, the Court of Appeals necessarily found that King might be held liable for the major portion of the injured plaintiffs damages. The Court also implicitly found that no provision of article 16 operates to bar apportionment with the non-party intentional tortfeasor and, were the issue to be raised anew by the plaintiff in the Rangolan *328action, the County could avail itself of the doctrine of res judicata to preclude relitigation of the question (see, e.g., Timberline Dev. v Kronman, 263 AD2d 175, 178). Given the broad implications of the Rangolan decision, I cannot agree that this Court’s decisions in Pantages v L.G. Airport Hotel Assocs. (187 AD2d 273) and Brewster v Prince Apts. (264 AD2d 611, lv denied 94 NY2d 762, lv dismissed 94 NY2d 875) remain valid authority.
Accordingly, I would reverse the judgment, deny the motion and reinstate the jury award.
Mazzarelli, J. P. and Ellerin J., concur with Saxe, J.; Wallach and Rubin, JJ., dissent in part in a separate opinion by Rubin, J.
Judgment, Supreme Court, New York County entered February 2, 2000, affirmed, without costs.